Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Erik Nyre on 03/03/2022
	The application has been amended as follows:
	Claim 26 line 6, “engaging the working end of tool body” has been replaced with “engaging the coupling end of the tool body”.
Allowable Subject Matter
Claims 1-2, 5-12, 14-15, 19-22, 26, 29, 31, 32, 35, 39, 41, 44, 50, 55, 58 allowed.
The following is an examiner’s statement of reasons for allowance: 
the prior art does not disclose or render obvious a press brake tool comprising "...an actuator engaged with the tool body and configured to create a gap in the magnetic flux path, wherein a strength of the magnetic coupling is responsive to modulation of the magnetic flux path by introduction of the gap therein, and wherein the strength of the magnetic coupling decreases as a size of the gap increases for selective disengagement of the coupling end of the tool body from the tool holder…" as set forth in claim 1. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Similarly claims 26 claims 1-2, 5-12, 14-15, 19-22, 26, 29, 31, 32, 35, 39, 41, 44, 50, 55, 58 are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        

/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799